Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claim(s) 1, 2, 8, 9, 11-13, 16, 17, and 20-32 are pending.  Applicants have amended Claim(s) 1, 8, and 11.  Claims 12, 13, 16, 17, 20-29 are/remain withdrawn.  Claims 1, 2, 8, 9, 11, 30-32 (product claims) are hereby examined on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

For the purpose of this invention, the level of ordinary skill in the art is deemed to be at least that level of skill demonstrated by the patents in the relevant art.  Joy Technologies Inc. V. Quigg, 14 USPQ2d 1432 (DC DC 1990).
One of ordinary skill in the art is held in accountable not only for specific teachings of references, but also for inferences which those skilled in the art may reasonably be expected to draw.  In re Hoeschele, 160 USPQ 809, 811 (CCPA 1969).
In addition, one of ordinary skill in the art is motivated by economics to depart from the prior art to reduce costs consistent with desired product properties.  In re Clinton, 188 USPQ 365, 367 (CCPA 1976);In re Thompson, 192 USPQ 275, 277 (CCPA 1976).

Claims 1, 2, 8, 9, 11, and 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,258, 808, US 6,284,268 and US 8,158,134.

The instant invention is drawn to a cyclosporine CRV431 in combination with Vitamin E, Maisine® CC, propylene glycol, Transcutol®, ethaonol, and Cremophor® RH40. 

The ‘808 patent teaches a cyclosporine in combination with Maisine® CC, propylene glycol, Transcutol®, ethaonol, and Cremophor® RH40, see column 10 and 11, and Example 2. Note also that Maisine is define in Example 2 as “refined oil="refined glycerol-transesterified corn oil" as described in Example 1 or Maisine, e.g. substantially glycerol free Maisine.” The ‘808 patent also teaches the following: “The following examples are illustrative of compositions in accordance with the invention, in unit dosage form, suitable for use, e.g. in the prevention of transplant rejection or for the treatment of autoimmune disease, on administration of from 1 any other cyclosporin, in particular [0-(2-hydroxyethyl)-(D)-Ser].sup.8 -Ciclosporin (hereinafter referred to as Compound Z).”
The difference between what is taught by the prior art and that instantly claimed is that while the ‘808 patent teaches 5 of the 6 additive components, but the ‘808 does not teach Vitamin E or CRV431. 
The ‘268 patent teaches cyclosporine in combination with Vitamin E, propylene glycol, Transcutol®, ethaonol, and Cremophor® RH40, but not Maisine® CC, see Tables 14 and 15 for example. 

The ‘134 patent teaches the same as the ‘268 with Cyclosporine A, and Vitamin E, propylene glycol, Transcutol®, ethaonol, and Cremophor® RH40, but not Maisine® CC . The specification from an incorporation  of “DE 39 30 928 C2 there are known formulations which contain a cyclosporin as an active ingredient; a hydrophilic phase, specifically a pharmaceutically acceptable C.sub.1-C.sub.5-alkyl- or tetrahydrofurfuryl-diether or -partial ether of a low-molecular mono- or polyoxy-C.sub.2-C.sub.12-alkanediol, preferably transcutol (diethylene glycol mono ethyl ether) or glycofurol(tetrahydrofufurylalcohol polyethylene glycol ether) and/or 1,2 -propylene glycol; a lipophilic phase; and a surface-active agent. The hydrophilic phase may additionally also contain further components, for example lower alkanols, such as ethanol.”


Note that Claims 30 and 31 are claims to results that are the effective outcome of practicing the method of making the composition. 

The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). In the instant case, the reference applied in the rejection do form a rationale for their combination, and more references than those listed can also be found that show cyclosporine in combination with the instant ingredients. 

It would have been obvious to one skilled in the art at the time of invention to determine all operable and optimum components in the claimed in the claimed invention because these component are an art-recognized result-effective variable that is routinely determined and optimized in the medicinal arts. Generally, differences in concentration or 

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection 
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list, nor do they need to all be present to make a case for obviousness.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel based upon the findings of the prior art.

In the instant case, (A) above has been presented to demonstrate combining of prior art teachings to arrive at the instantly claimed invention. Further consideration shows that the combination for (A) also embraces (B), as well as (C), (D), (F) and (G). 

In conclusion, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re  prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicant’s Arguments
Applicant’s arguments are found on page(s) 6-9 of the remarks filed 11/26/2018. 

Response to Applicants Arguments
	Applicant’s arguments have been carefully considered but are not deemed persuasive to overcome the rejection. The solubility properties between Cyclosporine A vs CRV431 are inherent properties, not an unexpected result. Further, that CRV431 is more soluble, it follows that the final product as Applicants have listed in the instant specification are simply inherent also. These two properties, again, are not an unexpected result as these properties were known of the compound well before the priority date of the instant application, see Daniel J. Trepanier, D.J., Ure, D.R., and Foster, R.T., In Vitro Phase I Metabolism of CRV431, a Novel Oral
Drug Candidate for Chronic Hepatitis B, Pharmaceutics 2017, 9, 51, 1-13. This reference is by the instant Applicants, and there are numerous articles on the compound contained in the reference section of this non-patent literature. Thus, the properties of this compounds had to 
	Applicant’s arguments that ‘808, ‘268, and ‘134 patents all relate to cyclosporine and cyclosporine A in particular, noting that CRV431 is not mentioned. But, the ‘808 patent taught that “equivalent compositions may be obtained employing any other cyclosporine” as stated above. Thus, it is obvious to substitute one cyclosporine for another. That a particular cyclosporine has different activities is not sufficient to obtain a patent as these different activities also have different intended use, whether it is for immunosuppressant activity or not.
	The final formulation using the compounds of cyclosporine are at the mercy of the solubility of the choice of cyclosporine, and cannot be forced. That one cyclosporine has immune suppressant activity and another does not, does not teach-away as the prior art references speak to cyclosporine in general.   
	Applicants arguments that CRV431 is four times greater in solubility is a property inherent, see page 7 of the arguments. That one can use less of the components taught in the prior art is just a property. Table 3 is just a listing of properties of the CRV431, and to formulate this cyclosporine as taught in the prior art comes with the advantage (inherent) that less of the components are to be used. 
It is noted in Table 4 that all of these ingredients claimed as a final composition do not have the same final property in a final composition. Only 4 of the 13 formulations appeared to have properties of micro emulsion. The products of Claim 1 and 2 do not form the microemulsion generically as claimed. For a compound that is more soluble than Cyclosporine A .

     Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Prior art contained in the reference of record can be applied in the next office action.

Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP § 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THOMAS SWEENEY HEARD whose telephone number is (571) 272-2064.  The examiner can normally be reached from 9:00 am to 5:00 pm, Eastern Standard Time.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, James Henry Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/THOMAS S HEARD/Primary Examiner, Art Unit 1654